DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of ethoxylated C6-C16 alcohol, acrylonitrile in the reply filed on 10/18/21 is acknowledged (since only one copolymer species was asked to be elected, Applicant’s “further election” of 2-chloracrylic acid is not required). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23, 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Claims 21-24, 26 are supported by the ‘833 provisional application and have an effective date of 10/31/13.  Claims 25, 27-30 are not supported by the provisional applications and have an effective date of 10/30/14.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/21, 1/29/20 have been considered by the examiner.  Those references lined through were not found in this application or in any of the parent/grandparent applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 2013/0233545) in view of Shaarpour (US 2004/0244978).
Mahoney discloses proppants coated with a hydrogel coating (abstract).  The proppant may be sand [0028].  The hydrogel coating ranges from 0.1-10 wt% of the proppant [0029].  The coating may comprise an additive such as polyethylene oxide 
Mahoney includes elements as set forth above.  Mahoney discloses the use of polyacrylic acid and polyacrylic acid salt polymers as the hydrogel but does not disclose copolymers of acrylic acid.  Shaarpour discloses lost circulation materials for use in wellbores (proppants are also used in wellbores) (abstract) wherein the materials may include a hydrogel (abstract).  Known hydrogel materials are disclosed in [0045-0046] and include alkali metal salts of polyacrylic acid [0046] (embracing the polyacrylic acid salts of Mahoney) and also include acrylonitrile copolymers with comonomers such as acrylic acid and acrylic acid salts [0046].  Shaarpour thusly teaches polyacrylic acid salt hydrogels and acrylic acid-acrylonitrile copolymer hydrogels to function equivalently in wellbores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Mahoney the use of acrylic acid-acrylonitrile copolymer hydrogels, as taught by Shaarpour, since they are recognized to function equivalently as polyacrylic acid salt hydrogels in the art.
Though Shaarpour is not drawn to coating the hydrogel on a proppant, one would have a reasonable expectation that the hydrogel of Shaarpour could equally be used as a coating on a proppant since it is of a similar nature (e.g. both are known polymeric hydrogel compositions).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 11 of U.S. Patent No. 9862881. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5 of ‘881 meets the requirements of instant claims 21, 28.  Claim 11 of ‘881 further meets the requirements of instant claims 24-26, claim 2 of ‘881 meets the requirements of instant claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766